Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Claims 1, 6, 8-16 are pending.
Claim 1, 6 and 8-13 has been amended.
Claims 4 and 7 have previously been withdrawn.
Claims 2, 3 and 5 have been cancelled
Claims 14 and 16 are newly added.

Response to Arguments
 	Applicant’s Remarks filed on 7/26/2022 have been fully considered.
- With respect to Applicant’s argument that Li does not teach “immediately prior to each step” because Li teaches authenticating a device prior to each transaction, however this is not persuasive because neither the claims nor the specification define what a step is and as such a transaction may be interpreted as a step. Thus Li does teach “immediately prior to each step”. 
 	-Note that the amended features in claim 1 were recited in cancelled claims 2, 3 and 5 and Applicant did not argue the rejections of these claims.

                                                    Priority
 	Claims 1 and 14 recite the features “each individual be properly identified immediately prior each step” and “each cyber device be properly identified immediately prior to each step that the cyber device's cyber interactions carry out”. Applicant’s previously pointed out that support for these features is provided in claim 14 of Patent No. 9,479,507; therefore Applicant’s argument, in the Remarks filed on 4/13/2022, is persuasive and the priority accorded to the claims in the instant application is October 25, 2016.

                              Claim Interpretation
 	Please note that, for the purpose of examination, Examiner relies on [0057] of the specification to interpret the terms "immediately prior to” as “prior to”. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification does not describe two consecutive steps or a step occurring immediately prior to a second step.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al (US Pub. No.2010/0280635) in view of Evans et al (US Pub No.2002/0171546) and Kinsella et al (US Pub. No 2003/0074568) and further in view of Li (Chinese Pub.No. CN103944728) with provided translated English version.

Re Claim 1. Cohn discloses: in combination with at least one cyber system, a scalable, configurable [universal] operating system stored on a non-transitory computer readable medium (i.e. SMA controller 120 runs a micro-kernel operating system 310) [Cohn, para.063, Fig. 3], (i.e. Embodiments of the present invention provide such functionality by virtue of a configurable architecture that enables a user to adapt the system for the user's specific needs) [Cohn, para.0009], (i.e. A user of a security system incorporating SMA controller 120 (e.g., an installation technician or resident of home domain 110) can decide, based upon the needs within the home domain, the types and number of security sensors needed to secure the home domain) [Cohn, para.0096]; wherein said scalable configurable [universal] operating system provides or enables processes or procedures that are utilized for at least one operation of at least one component of said at least one cyber system (i.e. SMA controller 120 runs a micro-kernel operating system 310) [Cohn, para.063, Fig. 3], (i.e. Embodiments of the present invention provide such functionality by virtue of a configurable architecture that enables a user to adapt the system for the user's specific needs) [Cohn, para.0009], (i.e. A user of a security system incorporating SMA controller 120 (e.g., an installation technician or resident of home domain 110) can decide, based upon the needs within the home domain, the types and number of security sensors needed to secure the home domain) [Cohn, para.0096]; 
 	Cohn does not explicitly disclose that the configurable operating system is universal whereas Evans does (i.e. this invention relates to a computer security system and more particularly, to a universal, customizable computer security system) [Evans, para.0002]; wherein said at least one cyber system is selected from the group consisting of a spectrum of cyber systems that utilize operating systems (i.e. securing a universal range of computer systems from the individual application to the local area network (LAN) and the internet) [Evans, para.0029];
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Cohn with Evans because a truly effective universal, customizable, and integrated security system can be achieved by providing a robust rules engine which can be customized via a unique user interface program, which is simple and easy to operate to perform a combination of one or more security actions from multiple security systems in response to a customized set of selected security input signals which relate to security events. And, the security system also includes a universal software interface which integrates the security input signals and security actions from the various security systems with the rules engine [Evans, para.0011];
Cohn in view of Evans further discloses: wherein said at least one cyber system is utilized by at least one individual or at least one cyber device (i.e. enables a minimally-trained technician or even an end user to perform an installation of the security, monitoring and automation system) [Cohn, para.0034, 0036]; wherein said at least one cyber system includes at least one member selected from the group consisting of (a) cyber communications networks, (b) cyber portals, (c) point of cyber access computers, (d) private computers, (e) public computers, (f) cyber telephone systems, (g) cyber device managers, (h) cyber assets, and (i) cyber resources; -2-Attorney Docket No.: SIMP002USC5PATENTSConfirmation No.: 2142Customer No. 58,293wherein said scalable configurable universal operating system is configured to require that each individual be properly identified [immediately] prior to each step that said each individual's cyber interactions carry out (i.e. To the degree that differing providers of SMA services may require additional or different information to be provided to identify a subscriber, the SMA controller can be configured to request that information and to store that information in preparation for transmission to a server in the operator domain) [Cohn, para.0094];
Cohn in view of Evans does not explicitly disclose whereas Kinsella does: that each individual is properly identified immediately prior to each step of said individuals’ cyber interactions and wherein said scalable configurable universal operating system is configured to require that, after each individual has been properly identified immediately prior to a first step that the individual's cyber interactions carry out, each individual is properly re-identified immediately prior to a second step that the individual's cyber interactions carry out (i.e. The type of authentication used within the biometric passkey may be of any type described herein, including continuous authentication (i.e., the authentication takes place continuously as the user is using the device), semi-continuous authentication (i.e., the authentication takes place at discreet time intervals), transaction-based authentication (i.e., the authentication takes place whenever the user attempts to perform a transaction--for instance, every time the user clicks a button of the device) [Kinsella, para.0023, “properly identified immediately prior to each step…” has been interpreted as continuous authentication], 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Cohn in view of Evans with Kinsella because in Kinsella, continuously, the remote computer system is assured that the users are who they say they are because they have used a biometric passkey that has been user-authenticated and device-authenticated with the remote computer system [Kinsella, para.0047];
Cohn in view of Evans and Kinsella does not explicitly disclose whereas Li does: and that each cyber device be properly identified immediately prior to each step that the cyber device's cyber interactions carry out and wherein said scalable configurable universal operating system is configured to require that, after each cyber device has been properly identified immediately prior to a first step that the cyber device's cyber interactions carry out, each cyber device is properly identified immediately prior to a second step that the cyber device's cyber interactions carry out (i.e. Before each transaction, the background system server authenticates the smart password device. During the authentication process, the device identifier is compared with the abnormal list. If the smart password device is on the list, it is locked) [Li, see page 25 of the English version];
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Cohn-Evans-Kinsella with Li because with Li’s method, 
Applying this method, if someone steals another person's smart password device and attempts to illegally use the smart password device to transfer funds to steal user funds, the background system server can remotely authenticate the smart password device before each transaction. The smart password device is locked, so that even if the smart password device is illegally stolen by others, the user account can be protected from loss [Li, see page 25 of the English version].
Evans further discloses: wherein said scalable configurable universal operating system is scalable to include operating system resources that fall at one point in a range of from a minimum to a maximum, wherein at the minimum said scalable configurable universal operating system is scaled to provide minimal operating system resources, and wherein at the maximum, said scalable configurable universal operating system is scaled to include all of the operating system resources (i.e. securing a universal range of computer systems from the individual application to the local area network (LAN) and the internet) [Evans, para. 0029];
 	Cohn in view of Evans, Kinsella and Li further discloses: wherein scalable configurable universal operating system is configured to provide programming that provides or enables processes or procedures that enable an individual to perform at least one action selected from the group consisting of: (a) adding to cyber devices, at least one member selected from the group consisting of (i) cyber processes, (ii) cyber procedures, and (iii) cyber components, (b) removing from cyber devices, at least one member selected from the group consisting of (i) cyber processes, (ii) cyber procedures, and (iii) cyber components, (c) altering at least one member selected from the group consisting of (i) cyber processes, (ii) cyber procedures, and (iii) cyber components that are parts of cyber devices, and changing the configuration of at least one member selected from the group -3-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 consisting of: (i) cyber processes, (ii) cyber procedures, and (iii) cyber components that are parts of cyber devices (i.e. The person performing the activation process can select a sensor zone to edit (935) and then define or edit the information related to that sensor (940)) [Cohn, para.0098-0099, Fig.13J], (i.e. By defining such zones, a user can control how the security functions of SMA controller 120 react to various sensor triggers) [Cohn, para.0102], [Cohn, para.017-108, Fig.10]; wherein said scalable configurable universal operating system further comprises at least one part of the at least one member selected from the group consisting of (a) programming that provides or enables processes or procedures that provide for properly identifying individuals (i.e. to the degree that differing providers of SMA services may require additional or different information to be provided to identify a subscriber, the SMA controller can be configured to request that information and to store that information in preparation for transmission to a server in the operator domain.  Once all the required account information has been provided, SMA controller 120 can transmit the identifying information to a server in operator domain 160 via the configured network) [Cohn, para.0094], (b) programming that provides or enables processes or procedures that provide for properly identifying cyber devices, (c) programming that provides or enables processes or procedures that provide for requiring that at least one individual be properly identified prior to at least one step that at least one cyber interaction of said at least one individual carries out throughout said at least one cyber system, (d) programming that provides or enables processes or procedures that provide for requiring that at least one cyber device be properly identified prior to at least one step that at least one cyber interaction of said at least one cyber device carries out throughout said at least one cyber system, (e) programming that provides or enables processes or procedures that provide for at least one individual to be properly identified prior to at least one step that at least one cyber interaction of said at least one individual carries out throughout said at least one cyber system, (f) programming that provides or enables processes or procedures that provide for at least one cyber device to be properly identified prior to at least one step that at least one cyber interaction of said at least one cyber device carries out throughout said at least one cyber system, -4-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 (g) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber communications networks, (h) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber portals, (i) programming that provides or enables processes or procedures that provide for the operations of, or the use of, point of cyber access computers, (j) programming that provides or enables processes or procedures that provide for the operations of, or the use of, private computers, (k) programming that provides or enables processes or procedures that provide for the operations of, or the use of, public computers, (1) programming that provides or enables processes or procedures that provide for the operations of, or the use of, device-based cyber assets, (m) programming that provides or enables processes or procedures that provide for the operations of, or the use of, device-based cyber resources, (n) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber device managers, (o) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber telephone systems, (p) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber transfer packet systems, (q) programming that provides or enables processes or procedures that provide for the operations of, or the use of, mobile or in-motion cyber devices, -5-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 (r) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber vaults, (s) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber health systems, (t) programming that provides or enables processes or procedures that provide for the operations of, or the use of, at least one member selected from the group consisting of (i) health care related cyber devices, (ii) health care related cyber assets, and (iii) health care related cyber resources, (u) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber rights licensing systems, (v) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber mail systems, (w) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber sites, (x) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber education systems, (y) programming that provides or enables processes or procedures that provide for the operations of, or the use of, cyber payment systems, (z) programming that provides or enables processes or procedures that provide for the operations of, or the use of, scalable configurable universal operating system standard device interconnection interfaces that are utilized by cyber devices, -6-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293(aa) programming that provides or enables processes or procedures that provide for the operations of, or the use of, a frames and scrolls system or format for image-based cyber content, (bb) programming that provides or enables processes or procedures that provide for the operations of, or the use of, autonomous devices, (cc) programming that provides or enables processes or procedures that provide for at least one member selected from the group consisting of (i) creating, (ii) accessing, (iii) modifying, (iv) using, (v) sharing, (vi) storing, and (vii) managing, file-based cyber assets, (dd) programming that provides or enables processes or procedures that provide for at least one member selected from the group consisting of (i) creating, (ii) accessing, (iii) modifying, (iv) using, (v) sharing, (vi) storing, and (vii) managing, file-based cyber resources, -7-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 (ee) programming that provides or enables processes or procedures that provide security, (ff) programming that provides or enables processes or procedures that provide historical records regarding any aspect of the operations of cyber systems, and (gg) programming that provides or enables processes or procedures that enable an individual to exclusively select at least one setting of at least one member selected from the group consisting of (i) the administrative settings of the individual's cyber systems, (ii) the operational settings of the individual's cyber systems, and (iii) the access settings of the individual's cyber systems (i.e. the configuration data comprises one or more of configuration data for a home domain network, configuration data for a cellular network connection, configuration data for one or more security sensors and security zones, configuration data for one or more monitoring devices, configuration data for one or more home area network devices having an automation interface, configuration data for modular devices coupled to the first SMA controller, and widget programs and associated configuration data for those widget programs) [Cohn, para.0012, para.76], wherein said at least one cyber system (i.e. the home domain refers to a collection of security, monitoring and automation entities within a dwelling or other location having SMA devices.  SMA controller 120 is a device that provides an end-user SMA interface to the various SMA entities) [Cohn, para.0038] includes at least one point-of-cyber-access cyber system (i.e. SMA controller 120 further acts as a gateway interface between home domain 110 and operator domain 160) [Cohn, para.0038]; wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that require or provide for separate processing or support for one member or a combination of two or more members selected from the group consisting of (a) an individual's private cyber activities, (b) an individual's private cyber content, and (c) an individual's private cyber interactions (i.e. If the router has been located and secured, then the process flow can continue to a creation and securing of a private network (e.g., private WiFi network) on the router) [Cohn, para.0084], as well as separate and different processing or support for one member or a combination of two or more members selected from the group consisting of (i) an individual's public cyber activities, -8-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293(ii) an individual's cyber content that is made available to at least one other party or at least one cyber device of at least one other party, and (iii) an individual's public cyber interactions (i.e. SMA controller 120 communicates with servers residing in operator domain 160 via networks in access domain 150.  Broadband communication can be provided by coupling SMA controller 120 with a network router 125, which in turn is coupled to a wide area network 152, such as a provider network or the Internet, via an appropriate broadband modem.  The router can be coupled to the wide area network through cable broadband, DSL, and the like) [Cohn, para.0043];
wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that require or provide for the use of at least one member selected from the group consisting of (a) unique processes, (b) unique procedures, (c) unique protocols, (d) unique code, and (e) unique formats, to be used for at least one member selected from the group consisting of (i) cyber programs, (ii) cyber applications, (iii) cyber activities, and (iv) cyber interactions, that are utilized for differing purposes  (i.e. SMA gateway 120 can be configured to interact with a variety of home automation protocols, such as, for example, Z-Wave and ZigBee) [Cohn, para.0041]. 
	The same motivations provided above to modify with Evans, Kinsella and Li apply to the remainder of the claim.

Re Claim 14. This claim recites features similar to features recited in claim 1 and therefore the similar features are rejected in a similar manner.

Re Claim 6. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable an individual to have exclusive control of at least one setting selected from the group consisting of (a) administrative settings, (b) operational settings, and -10-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293(c) access control settings, for at least one member selected from the group consisting of (i) said individual's point of cyber access computers, (ii) said individual's private computers, (iii) said individual's public computers, (iv) said individual's cyber device managers, (v) said individual's cyber telephone systems, (vi) said individual's cyber vaults, (vii) said individual's cyber assets, and (viii) said individual's cyber resources (i.e. During the configuration process, the SMA controller can pass a variety of information to the camera, including, for example, an administrative user name and password) [Cohn, para.0112], (i.e. The user performing the activation process can be given an opportunity to enter a master code for SMA controller 120) [Cohn, para.0122]. 
	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 8. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable an individual to perform at least one action selected from the group consisting of (a) adding architectural components to, (b) adding programs to, (c) adding cyber devices to, -12-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 (d) removing architectural components from, (e) removing programs from, (f) removing cyber devices from, (g) altering architectural component of, (h) altering programs of, and (i) altering cyber devices of, said at least one cyber system (i.e. Security sensors and associated zones can be configured (630) and monitoring cameras can be coupled to the SMA controller's network (640)) [Cohn, para.0077, Fig.6 items 630 and 640, “adding sensors, cameras and monitors”, also para.0096 and Fig.13H].
	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 9. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable at least one individual to perform at least one action selected from the group consisting of (a) adding processes or procedures to, (b) removing processes or procedures from, and (c) altering processes or the procedures of, at least one component of said at least one cyber system (i.e. The person performing the activation process can select a sensor zone to edit (935) and then define or edit the information related to that sensor (940)) [Cohn, para.0098-0099, Fig.13J], (i.e. By defining such zones, a user can control how the security functions of SMA controller 120 react to various sensor triggers) [Cohn, para.0102], [Cohn, para.017-108, Fig.10].
	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 10. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable at least one individual to perform at least one action selected from the group consisting of (a) adding at least one member selected from the group consisting of (i) components, (ii) processes and (iii) procedures, -13-Attorney Docket No.: SIMP002USC5PATENTS Confirmation No.: 2142Customer No. 58,293 to at least one cyber device, (b) removing at least one member selected from the group consisting of (i) components, (ii) processes, and (iii) procedures, from at least one cyber device, and (c) altering at least one member selected from the group consisting of (i) components, (ii) processes, and (iii) procedures, of at least one cyber device (i.e. The person performing the activation process can select a sensor zone to edit (935) and then define or edit the information related to that sensor (940)) [Cohn, para.0098-0099, Fig.13J], (i.e. By defining such zones, a user can control how the security functions of SMA controller 120 react to various sensor triggers) [Cohn, para.0102], [Cohn, para.017-108, Fig.10]. 
	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 11. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes system standard processes or system standard procedures that are utilized for minimizing the number of differing processes or procedures used by others by providing said system standard processes or procedures for use by others (i.e. The unique design of universal software interface 74, discussed infra, is responsive to security input signals 54-70 and eliminates the need for separate interfaces between each security input signal 54-70 and the separate security software programs for each system) [Evans, para.0033].
 	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 12. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable an individual to request or require that at least one other party or at least one cyber device of at least one other party provide said individual with said individual's at least one preference for at least one member selected from the group consisting of (i) cyber interactions -14-Attorney Docket No.: SIMP002USC5PATENTSConfirmation No.: 2142Customer No. 58,293 (ii) cyber content, and (iii) privacy (i.e. Server 165 can determine a correct central station to contact based upon user account settings associated with the transmitting SMA controller) [Cohn, para.0048], (i.e. A user can specify who to notify of particular events or event types and how to notify the user (e.g., telephone call, electronic mail, text message, page, and the like), and this information is stored by a database server 185. When events such as alarm or non-alarm events are received by a server 165, those events can be past asynchronously to the notification module, which determines if, who and how to send those notifications based upon the user's configuration) [Cohn, para.0054].  

Re Claim 13. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Cohn-Evans further discloses: wherein said scalable configurable universal operating system further includes programming that provides or enables processes or procedures that enable an individual to selectively grant or to selectively deny at least one member selected from the group consisting of (a) said individual's device-based cyber assets, (b) said individual's device-based cyber resources, (c) other parties, and (d) cyber devices of other parties, access to at least one selected part of said individual's cyber assets or said individual's cyber resources, said at least one selected part being selected by said individual (i.e. Once the key fob-type device has been found, the user can edit the key fob information in a manner similar to the zone information editing (965). Information such as a person to be associated with a particular key fob and the like can be provided) [Cohn, para.0105], (i.e. user session name and password for list of users allowed to access the camera) [Cohn, para.0112].
	The same motivation to modify Cohn with Evans, as in claim 1 above, applies.

Re Claim 15. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Kinsella further discloses: wherein said first and second steps are consecutive steps (i.e. The type of authentication used within the biometric passkey may be of any type described herein, including continuous authentication (i.e., the authentication takes place continuously as the user is using the device), semi-continuous authentication (i.e., the authentication takes place at discreet time intervals), transaction-based authentication (i.e., the authentication takes place whenever the user attempts to perform a transaction--for instance, every time the user clicks a button of the device) [Kinsella, para.0023].
 	The same motivation to modify with Kinsella, as in claim 1 above, applies.

Re Claim 16. Cohn-Evans-Kinsella-Li discloses the features of claim 1, Kinsella further discloses wherein said first step occurs immediately prior to said second step (i.e. The type of authentication used within the biometric passkey may be of any type described herein, including continuous authentication (i.e., the authentication takes place continuously as the user is using the device), semi-continuous authentication (i.e., the authentication takes place at discreet time intervals), transaction-based authentication (i.e., the authentication takes place whenever the user attempts to perform a transaction--for instance, every time the user clicks a button of the device) [Kinsella, para.0023].
 	The same motivation to modify with Kinsella, as in claim 1 above, applies.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434